Hess, J.,
Appellant Irvin Seltzer was arrested in Bucks County, Pa., on February 28, 1950, by an officer of the Pennsylvania State police, charged with exceeding the statutory speed limit of 50 miles per hour. Appellant was clocked at a speed of 60 miles per hour; the weather was clear and dry, and the offense occurred on a three-lane highway during *575the daytime. Traffic was normal and the officer stated that the only offense observed was violation of the speed limit established by law. The record does not establish other violations of The Vehicle Code either prior to the date of arrest or following that date.
The court in other cases on similar facts has ruled that it will not necessarily sustain a suspension based merely upon a technical violation of the 50-mile speed limit. In each case we have considered the attending circumstances along with the violation, and the Supreme Court of Pennsylvania in Commonwealth v. Wagner, 364 Pa. 566, has affirmed the action of this court in so doing. Accordingly, the appeal is sustained.
And now, to wit, October 16,1950, the appeal is sustained and the Secretary of Revenue is directed to reinstate the operating privileges of Irvin Seltzer, appellant herein.